Case 3:19-cv-01357-MAB Document 26 Filed 09/29/20 Page 1 of 2 Page ID #940




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PAULA M. WILSON,                                )
                                                 )
                       Plaintiff,                )
                                                 )
 vs.                                             )   Civil No. 19-cv-1357-MAB
                                                 )
 COMMISSIONER of SOCIAL                          )
 SECURITY,                                       )
                                                 )
                       Defendant.                )

                            ORDER FOR ATTORNEY’S FEES

BEATTY, Magistrate Judge:

       Before the Court is the parties’ Joint Motion to Award of Attorney Fees and Costs.

(Doc. 25).

       The parties agree that Plaintiff is entitled to an award of attorney’s fees in the

amount of $9,066.94.

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of

attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. Per the

parties’ agreement, this award shall fully and completely satisfy any and all claims for

fees that may have been payable to Plaintiff in this matter pursuant to the Equal Access

to Justice Act, 28 U.S.C. § 2412. Plaintiff shall seek costs separately.

       The parties’ Joint Motion to Award of Attorney Fees and Costs (Doc. 25) is

GRANTED. The Court awards Plaintiff the sum of $9,066.94 (nine thousand sixty-six

                                         Page 1 of 2
Case 3:19-cv-01357-MAB Document 26 Filed 09/29/20 Page 2 of 2 Page ID #941




dollars and ninety-four cents) for attorney’s fees and pursuant to the Equal Access to

Justice Act. These funds shall be payable to Plaintiff, per Astrue v. Ratliff, 560 U.S. 586

(2010). See also Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018). However, in accordance

with the parties’ agreement, any part of the award that is not subject to set-off to pay

Plaintiff’s pre-existing debt to the United States shall be made payable to Plaintiff’s

attorney pursuant to the EAJA assignment previously executed by Plaintiff and counsel.

       IT IS SO ORDERED.

       DATED: September 29, 2020


                                                  /s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                        Page 2 of 2
